Citation Nr: 1431250	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1972 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for hepatitis C.  

In August 2010, the Veteran testified before the undersigned at a Board videoconference hearing.  A copy of the transcript has since been associated with the claims file.  

In September 2010, the Board remanded the Veteran's appeal for further development.  After completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matter via an October 2011 Supplemental Statement of the Case (SSOC), and upon denial, returned the case to the Board the following month for further appellate review.  

Lastly, the Veteran submitted additional evidence in the form of lay assertions from his family and internet articles to the Board after the October 2011 SSOC was issued.  However, in this case, the Board finds the lay assertions and medical journal articles to be duplicative of evidence already associated with the claims file.  Moreover, in the SSOC notice response, which was also dated in October 2011, the Veteran indicated that if he retrieved and submitted evidence at a later time, he waived his right to have his case remanded to the AOJ for review.  


FINDINGS OF FACT

Hepatitis C did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that the July 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, service department records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2007 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the July 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA. 

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  Pertinent evidence includes his service treatment records, VA treatment records and examination reports, records from the Social Security Administration (SSA), and lay statements in support of his claim, to include his August 2010 hearing testimony.  The Board acknowledges that at one point during the appeal, the Veteran's service treatment records were not associated with the claims file and were deemed unavailable.  However, it appears that these records were merely misplaced at some point, and have since been retrieved and associated with the claims file.  Pursuant to the September 2010 remand instructions and the Veteran's requests, the Appeals Management Center (AMC) provided the Veteran with a copy of his service treatment records in January 2011.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.  

Further, the Veteran was afforded VA examinations in connection with his claim in September 2008 and October 2010.  Although the September 2008 VA examiner was unable to review the service treatment records during her evaluation of the Veteran, the October 2010 VA examiner did have the opportunity to review these records when reviewing the claims file.  Also, the service treatment records were associated with the claims file at the time the September 2007 rating decision was issued, and the September 2008 VA examiner relied on the RO's accurate review and understanding of the service treatment records when arriving at her conclusion.  Indeed, both examinations included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including consideration of his medical history and lay statements, and a thorough physical examination of the Veteran.  Both examiners also provided a complete rationale for the opinions stated, and cited to the records and evidence reviewed.  The Board finds that, taken together, the examination reports contain sufficient evidence by which to evaluate the Veteran's claim of service connection, and both examiners' opinions are supported by adequate rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim.)  Thus, in compliance with terms of the Board's September 2010 Remand, the Board has properly assisted the Veteran by affording him an adequate VA examination which specifically addresses his reported risk factors in connection with his claim of service connection for hepatitis C.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. §3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  


II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran contends that he has hepatitis C as a result of his period of active military service and has cited several risk factors associated with hepatitis C from his period of active military service.  Specifically, he contends that he contracted hepatitis C through the sharing of razors with his fellow servicemen while shaving and getting his hair cut.  The Veteran also reported that he received air gun vaccinations in service and attributed his current hepatitis C to these injections, noting that often times the air gun was neither cleaned nor sterilized between each soldier's administered injections.  See February 2008 Statement of Veteran; see also August 2010 Hearing Transcript (T.), pp. 4-6.  

The Board notes that medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.  

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  

In the instant case, the Veteran's medical records reflect that he was first diagnosed with hepatitis C in April 2002.  Although the Veteran has asserted that he was diagnosed as having hepatitis C while stationed in Germany, a review of his service treatment records fails to support this assertion.  Indeed, his service treatment records are silent for findings of, or treatment related to, hepatitis C.  The Board acknowledges that the Veteran was noted to have an identifying body mark at the September 1972 enlistment examination.  However, the medical examiner described this as a six inch "smart mark" on the arm, rather than as a tattoo.  In addition, the Veteran denied a history of jaundice or hepatitis in his medical history report.  Although the service treatment records include an immunization report, they do not specifically state that the Veteran received air gun vaccinations in service.  Furthermore, at the July 1974 discharge examination, the clinical evaluation of the Veteran was negative for any abnormalities, and the Veteran reported to be in good health at separation.  

During his hearing, the Veteran testified that he was diagnosed as having hepatitis C during his period of service while he was stationed in Germany.  He also noted that very soon after his discharge from service, he attempted to donate blood to help a family member who was suffering from cancer, but was informed that the blood screening results were abnormal, and he should not give blood anymore.  See T., pp. 7-8.  However, the objective evidence of record demonstrates that the Veteran was first diagnosed as having hepatitis C in April 2002.  Laboratory testing conducted at this time indicated that test results for hepatitis C were "repeatedly reactive."  See April 2002 Laboratory results issued at Radiology Associates of Valdosta, P.C.  This diagnosis was confirmed in follow-up testing, and subsequent treatment records reflect ongoing treatment and follow-up care for the Veteran's hepatitis C.  

As noted above, the Veteran was afforded a VA examination in September 2008 for the purpose of determining the likelihood that his diagnosed hepatitis C was etiologically related to service.  The service treatment records at the time had been misplaced, and were unavailable to the examiner.  Upon review of the available portion of the claims file, to include the post-service treatment records, and examination of the Veteran, the examiner opined that the Veteran's hepatitis C was less likely as not related to his military service, to include his exposure to air-gun injections in service.  The examiner based her opinion on a review of the medical records as well as her own clinical experience and understanding of the medical literature and principles as they currently stood.  According to the examiner, there was no scientific evidence to document the transmission of hepatitis C with air gun injectors.  

In a letter dated in February 2010, the Veteran's private physician, J.F.S., D.O., explained that the Veteran was her patient, and was believed to have contracted hepatitis C via air gun delivery of vaccinations while in the military.  Dr. S. noted that the Veteran reported that there was no cleaning of the tip of the air gun when people were being inoculated, which, according to Dr. S., would be a "poor aseptic technique."  

Pursuant to the September 2010 remand, the Veteran was afforded another VA examination in October 2010, wherein his claims file, to include his service treatment records were reviewed.  During the examination, the Veteran provided his military and medical history and recalled presenting to the military clinic with complaints of night sweats, yellow eyes and anorexia, at which time he was informed that he had hepatitis C.  He also recalled an incident soon after his separation from service wherein he attempted to donate blood in an effort to help his grandmother during a time of sickness, and was rejected due to the fact that the blood screening results revealed signs of hepatitis C.  According to the Veteran, his symptoms have progressively worsened since their onset, and he currently experiences ongoing symptoms of fatigue, malaise, nausea and right upper quadrant pain on a daily basis, as well as intermittent symptoms of anorexia.  The examiner acknowledged the treatment report indicating that the Veteran had a tattoo and body piercings in service, but upon further review of the record, and upon conducting a physical examination of the Veteran, the examiner noted that the record should be corrected to show that the Veteran did not have any tattoos or signs of body piercings.  When asked whether the Veteran's diagnosed hepatitis C had its onset in service or was otherwise related to his period of active service, the examiner determined that he could not resolve this issue without resorting to mere speculation.  In reaching this opinion, the VA examiner acknowledged the February 2010 letter from Dr. S., but noted that the service treatment records were silent for a diagnosis of, or symptoms/treatment related to hepatitis C.  According to the VA examiner, the Veteran has no currently known risk factors for hepatitis C, to include any record of intravenous drug use, blood transfusions, tattoos, or occupational blood-bourne pathogen exposure.  The examiner noted that while it was "theoretically possibly to transmit hepatitis C by either sharing razors or by improper sterilization of injector guns between patients," the objective medical evidence was absent any documentation substantiating or confirming that transmission of hepatitis C to the Veteran occurred from these events during the Veteran's military service.  According to the examiner, "it is not possible to objectively determine this occurrence from the currently available objective evidence; therefore any opinion in this regard is mere speculation."  

In this case, the Veteran clearly has a current diagnosis of hepatitis C.  As previously discussed, his service treatment records are absent any findings or notations regarding hepatitis C, and there is a lack of persuasive evidence substantiating the assertion that he shared his razors and received his immunizations injections through air gun inoculations in service.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

In deciding whether the Veteran's hepatitis C is etiologically related to his service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. Ap. 171 (1991).

The Board finds the February 2010 private opinion issued by Dr. S. to be insufficient to grant the Veteran's claim.  The opinion appears to be based largely on the Veteran's reported history that his sole risk for contracting hepatitis C was the use of air guns in service.  For reasons discussed in more detail elsewhere, the Board does not find this history to be credible and undermines the overall probative value of the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (The probative value of a medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise).  The physician also failed to address the lack of complaints, treatment, or diagnosis of hepatitis C or symptomatology consistent with hepatitis C in the service treatment records, nor did she discuss the years long evidentiary gap between the Veteran's military service and his first complaints and diagnosis of hepatitis.  

The Board concludes that when taken together, the September 2008 and October 2010 VA examinations are adequate upon which to base a determination.  First, the October 2010 VA examination report included a complete physical examination of the Veteran and a thorough review of the Veteran's claims file.  With regard to the examiner's opinion that he could not opine without resorting to speculation, the United States Court of Appeals for Veterans Claims (Court) stated that VA must ensure that any medical opinion is based on sufficient facts or data and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  It was noted that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board finds that the October 2010 examiner considered all relevant data (service treatment records, post-service records, Veteran's statements) and conducted the necessary tests and evaluations.  The examiner did all that he reasonably should have done to become informed; i.e. he reviewed the claims file and had the requisite knowledge as a physician.  Further, he adequately explained why he could not resolve the issue without resorting to speculation.  The examiner noted that the Veteran's treatment records were clear for any findings of hepatitis C in service as well as any documentation of in-service risks.  The examiner took note of the post-service treatment report indicating that the Veteran had tattoos and body piercings in service, but after reviewing the claims file and upon further evaluation of the Veteran, he (the examiner) determined that the record should be corrected to reflect that the Veteran did not have any tattoos or body piercings.  Furthermore, the examiner specifically noted that while it was "theoretically possible" to transmit hepatitis C through the sharing of razors or improper sterilization of injector guns between patients, there was no current objective evidence documenting the occurrence of these events or verifying that hepatitis C was transmitted to the Veteran as a result of these possible in service events.  In other words, the examiner considered all of the evidence of record and concluded that it was unknown which reported factors contributed to the development of the Veteran's hepatitis C.  It appears that there is nothing further to be obtained from the examiner.  The Board finds this examination probative as it is based on the pertinent evidence of record and is supported by an adequate rationale.  

Moreover, the September 2008 VA examiner also acknowledged the June 2004 VA Fast Letter suggesting the possibility of a relationship between air gun inoculations and the transmission of hepatitis C, and still found it unlikely that the Veteran's hepatitis C was caused by his exposure to air gun injections.  The VA examiner based this definitive conclusion on her understanding of medical literature as it stood and the fact that there was no scientific evidence to document the transmission of hepatitis C with air gun injectors.  Although the September 2008 VA examiner did not have the opportunity to review the Veteran's service treatment records at the time of the examination, she took into account the RO's review of these records and correctly noted that based on their review of these records, the RO founds these records to be silent for any treatment for, or diagnosis of, hepatitis C in service.  

Finally, although the October 2010 VA examiner acknowledged that it was "theoretically possible" to transmit hepatitis C through the sharing of razors and the improper sterilization of air gun injections, he ultimately found that the objective evidence did not support this theory.  Furthermore, it is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  

A June 2004 VA Fast Letter indicates that the transmission of hepatitis C virus via air gun injections was "biologically plausible."  However air guns have never been shown to be more than a speculative transmission vector.  There are no studies or instances showing that such infection actually occurs.  Furthermore, the VA Fast Letter noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission and, if applicable, a rationale as to why the examiner believes the air gun was the source of hepatitis C.  In this case, even if the air gun inoculation explanation was accepted as a possible transmission vector, in light of the negative opinion provided by the September 2008 VA examiner, and the speculative opinion provided by the October 2010 VA examiner, neither opinion concludes with certainty that the air gun inoculation was the source of the Veteran's hepatitis C.  

Thus, in this case, when weighing the evidence of record, the Board finds the September 2008 medical opinion, in conjunction with the October 2010 VA opinion, to be more probative on the question of medical nexus with respect to any relationship between the Veteran's current disability and his active military service.  In so finding, the Board reiterates that these opinions were based on a review of the claims file, the Veteran's reported history, and a clinical evaluation.  

In assigning greater probative value to the VA examination reports, the Board has not ignored the Veteran's lay statements linking his current disability to his active service.  Although the Veteran is competent to report symptoms he experienced while in service and after service, his statements as to the onset or origin of hepatitis C and whether he was diagnosed with this disorder in service do not constitute competent evidence.  Indeed, he is not competent to comment on the etiology of such disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms akin to hepatitis C (fatigue, nausea) because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current diagnosis of hepatitis C and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

Moreover, even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, his statements are not credible or persuasive because the Veteran's assertions regarding his exposure to certain risk factors in service are not supported by the contemporaneous evidence of record.  There nothing in the record to show that shaving razors were used interchangeably between the Veteran and his fellow servicemen in service.  While it is plausible that he was inoculated with air guns, this is not shown to be the likely cause of his infection.  The Veteran has not provided consistent details regarding his exposure.  Although he currently attributes his hepatitis C to sharing shaving razors and receiving vaccinations through potentially contaminated air-gun injectors in service, at an October 2006 VA treatment visit, the Veteran indicated that he had had hepatitis C for the past thirty years, but did not know how he got it.  

During his VA examinations and his August 2010 hearing, the Veteran denied ever taking an intravenous drugs and receiving any tattoos and body piercings in service.  However, he reported a history of remote cocaine and heroin use during a July 2002 VA primary care visit - something he subsequently denied during subsequent VA treatment visits, VA examinations and at his hearing.  At a May 2004 VA Gastroenterology consultation, the Veteran noted that he was tattooed and underwent body piercings in service.  However, the service treatment records are absent any indications or signs of tattoos or body piercings, and at the July 1974 separation examination, results from the clinical evaluation were negative for any identifying body marks, scars or tattoos.  In addition, the Veteran denied having any tattoos or body piercings during the August 2010 hearing, and the October 2010 VA examiner noted that the evidence should be corrected to show that the Veteran had no tattoos or body piercings on examination.  Indeed, the Veteran has offered varying and disparate contentions as to the type of risks he was exposed to while serving in Vietnam.  See Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witnesses "inconsistent affidavits" and "expressed recognition of the difficulties to remember specific dates of events that happened...long ago").  The Veteran has not been shown to be a reliable witness.  

In addition, the service treatment records do not reveal any notations or documentation regarding hepatitis C.  The Board finds that the contemporaneous records are entitled more probative weight than the Veteran's recent recollections of what happened in service and the continuity of his symptoms since many decades ago.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Finally, the first evidence of a diagnosis of hepatitis C is noted in the April 2002 laboratory report, several decades after the Veteran's separation from service.  As noted above, this gap in time tends to weigh against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. §3.303(b).  

Although the Veteran has submitted a few internet articles which focus on the etiology, signs, symptoms and causes of hepatitis C, these records are somewhat duplicative of the VBA Training Letter and the VA Fast Letter referenced above.  Although these articles allude to a possible association between various risk factors, to include sharing razors and percutaneous exposure with non-sterile needles, and the development of hepatitis C, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  See Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the appellant has not submitted an opinion from a medical professional to accompany the treatise evidence.  The Board notes that such generic texts, which do not address the facts in this particular Veteran's own case, and without a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 509 (1998).  

In sum, after considering the credibility and probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection for hepatitis C to be more persuasive than the evidence in favor of the claim.  Although the Veteran currently has a diagnosis of hepatitis C and has indicated that the condition was incurred in service, his service treatment records are clear for any documentation of symptomatology akin to a person with hepatitis C.  In addition, the Veteran's first documented complaints and diagnosis of hepatitis C were not until many years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the weight to be accorded the medical evidence must be determined by the quality of it and not by quantity.  As noted above, while the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  Without evidence of sufficient probative value to support findings of hepatitis C and/or symptoms of hepatitis C in service, there is a lack of persuasive medical opinion linking the diagnosed hepatitis C disorder to military service.  

Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hepatitis C is not warranted.



ORDER

Entitlement to service connection for hepatitis C is denied.  




____________________________________________
THOMAS H. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


